DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The evidence disclosed in the declaration filed 12/3/20 in combination with the arguments of record is sufficient to overcome the prima facie case of obviousness. The declaration provides evidence that the instant invention of porogen foams have NLF values below 2, and conventional foams typically have NLF values greater than 2, typically around 8. The prior art such as Ayle suggested using conventional “standard” foam materials made of polymer or fiber/polymer composite [0027]. While Liu provided a method of making porogen foams that could be combined with Diepenbrock and the Ayle references to incorporate porogen foams into acoustic septa applications, there was no suggestion in any of the references that porogen foams would outperform conventional foam materials, i.e. demonstrate superior NLF values of less than 2, nor that porogen foams have any notable acoustic characteristics at all. Furthermore, while septa with NLF values of less than 2 were known, these materials were either not foams [Ichihashi, Rose] or they were nonconventional, metallic foams [Sarin]. Thus, one of ordinary skill in the art would have expected the porogen foams to have behavior similar to conventional foams, i.e. an NLF greater than 2, and could not reasonably expect the porogen foams to outperform conventional foam materials, i.e. an NLF less than 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARMAND MELENDEZ
Examiner
Art Unit 1742


/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742